Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Transitional Report of Lion Capital Holdings, Inc. (the “Company”) on Form 10-KSB/A for the transitional period ended December 31, 2007(the “Report”), I, Timothy T. Page, Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirement of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the Company's financial position and results of operations. September 18, 2008 /s/ Timothy T. Page, Timothy T. Page Principal Financial Officer
